Citation Nr: 1115221	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-01 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for adjustment reaction with depressed mood in excess of 30 percent until November 18, 2008, and 50 percent thereafter.  

2.  Entitlement to an increased rating in excess of 20 percent for chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant,  served on active duty from January 2000 to April 2001.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  For the rating period prior to November 18, 2008, the Veteran's adjustment disorder with depression was primarily manifested by depression that was productive of moderate impairment.  

2.  For the rating period from November 18, 2008, and thereafter, the adjustment disorder with depression was primarily manifested by depression, history of suicidal ideation, and poor impulse control; without symptoms such as obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic attacks or depression that affects the ability to function independently.  

3.  Throughout the appeal, the Veteran's lumbosacral strain has been manifested by pain; range of motion at worse of forward flexion to 90 degrees, backward extension to 25 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, bilateral rotation to 30 degrees; and complaints of muscle spasm.  Neither neurologic symptoms nor intervertebral disc syndrome (IDS) have been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 percent for adjustment disorder with depression were not been met for the period prior to November 18, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9440 (2010).  

2.  The criteria for an increased rating in excess of 50 percent for adjustment disorder with depression have not been met for any period from November 18, 2008.  38 U.S.C.A. § 1155 (West2002); 38 C.F.R. § 4.130, Code 9440 (2010).  

3.  The criteria for an increased rating in excess of 20 percent for lumbosacral strain have not been met for any period.  38 U.S.C.A. § 1155 (West2002); 38 C.F.R. § 4.71a, Code 5237 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An April 2007 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

Regarding the duty to assist, the Veteran's pertinent treatment records, including records utilized in a negative disability determination by the Social Security Administration, have been secured.  The RO arranged for VA examinations in April 2007, May 2009, October 2009 and April 2010.  These examinations, taken together, are found to be adequate for rating purposes.  In this regard, it is noted that, while the examiner did not all review the Veteran's claims folder, they did review the Veteran's electronic medical history and record his complaints, made clinical observations, and rendered opinions regarding the severity of the Veteran's service-connected low back and psychiatric disabilities.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Increased Rating for Psychiatric Disability

Service connection for an adjustment disorder with depressed mood was granted by the RO in a July 2002 decision that initially assigned a 10 percent rating effective April 25, 2001.  By rating decision dated in April 2004, the rating was increased to 30 percent disabling, effective that same date.  

The Veteran submitted a claim for an increased rating in March 2007.  During the pendency of the current increased rating appeal, effective on November 18, 2008, the rating was increased to 50 percent, thus creating a staged rating of 30 percent prior to November 18, 2008, and 50 percent from November 18, 2008.  The Veteran has continued to express dissatisfaction with these ratings, and they are less than the maximum under the applicable criteria; therefore, they remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

A psychological evaluation was conducted by VA in April 2007.  At that time, it was reported that the Veteran was currently unemployed, but that he had had several jobs over the past two years, getting fired from each for unknown and unstated reasons.  He stated that he was frustrated because he was never told the reasons why he was fired.  On mental status examination, he appeared on time for his interview and was cooperative throughout.  He was appropriately dressed and was oriented in all spheres.  He was appropriately groomed and maintained adequate eye contact.  Speech was normal in rate, rhythm and content, and was goal directed.  He said that his memory was not impaired.  There were no delusions, hallucinations, or other sign of psychiatric illness.  He exhibited a full range of emotion.  He said that on most days he was depressed and that he constantly worried about "what happens next."  He said that he did not do anything during the day, but stayed home feeling sorry for himself.  He denied suicidal or homicidal ideation.  When asked how his personality disorder had worsened, he said that it had not worsened, but had been stable over time.  He said that his wife said that he angered easily.  He was not currently under treatment for his psychiatric disability and took no medication.  The diagnosis was chronic adjustment disorder.  This diagnosis was made on Axis II.  The GAF score was 55.  The examiner opined that there was reduced reliability and productivity due to his personality disorder, which was stable and had not changed over time.  

VA outpatient treatment records, dated from June 2007, primarily show treatment for disabilities unrelated to the Veteran's psychiatric disability.  In January 2008, however, he was seen by a social worker for difficulties he was having with school, work and while caring for his new child.  On November 18, 2008, the Veteran was seen at the psychiatric clinic.  At that time, a history of childhood abuse was reviewed.  Mental status at that time showed him to be casually and cleanly dressed, alert, oriented, and without hallucinations.  His speech was clear, coherent and goal directed.  He was able to talk about some of the difficulties he experienced and that the diagnosis of a personality disorder in the military had disqualified him for completing or re-enlisting.  He stated that he was not able to function at work and difficulties with his wife, saying that she had left the house and stayed away with friends for a few days.  He stated that his friends who were veterans and served with him in the military were all dead, killed in Iraq during Desert Storm.  He had a good memory for recent and remote events, but had some difficulties with multiplication and some of the capitals.  Judgement was impaired particularly when he drank or was in pain.  He had fair insight.  His mood was depressed; he stated that his depression had begun when his grandmother died while he was in service.  He denied having current suicidal ideas or plans, but admitted having them in the past.  He was able to contract to do no harm to himself and to return if ideas of suicide returned.  He related that his depression was closely related to headaches, back pain, and neck pain.  His affect was congruent with his mood, demeanor and presentation.  He maintained good eye contact and seemed frustrated over his difficulties with obtaining and functioning on a job.  He stated that he had constant pain.  The diagnoses were posttraumatic stress disorder (PTSD), childhood related; dysthymia manifested by losses of friends in the military; and pain disorder with psychological and physical factors.  His GAF score was listed as 35.  Medication and counseling were recommended.  

A psychiatric examination was conducted by VA in May 2009.  At that time the Veteran's history was reviewed.  It was reported that a diagnosis of adjustment disorder had been established while the Veteran was on active duty when he had been hospitalized for depression.  He was apparently given another diagnosis of a personality disorder, but without specifying the nature of the disorder.  It was noted that the Veteran received treatment at the VA for physical and psychiatric problems, with the last time at the psychiatric clinic in 2008.  On mental status examination, he was casually attired, cooperative and pleasant.  He was goal directed and his speech was relevant.  His affect was depressed, which he admitted was an eight on a scale of zero to ten.  This was not noted by the examiner to be congruent with his affect, which was said to be more sad than depressed.  He reported no suicidal or homicidal ideation.  He did not appear to be in distress, which seemed to be in excess of his current stressors.  He claimed that his pain was an eight on a scale of zero to ten, which the examiner believed was an honest assessment, but possibly came from a maladaptive style to his new roles.  He still felt guilt over not being able to attend his grandmother's funeral while he was on active duty.  He was no psychotic and reported no delusions or hallucinations.  He admitted to having nightmares about his childhood abuse experiences that occurred once every two months.  He admitted to intrusive memories once in a while and admitted to vivid memories, mostly while reading about child abuse cases or while watching about it on television.  He tried to avoid these kinds of episodes.  He stated that he had no friends and stayed home most of the time.  He preferred to stay home and not go shopping or to the mall.  He felt self-conscious.  Memory for recent and immediate and remote events was well preserved.  The diagnostic impressions were chronic adjustment disorder lasting more than six months; childhood abuse history that had not crystallized to symptoms escalating to PTSD from childhood abuse.  The GAF score was listed at 45.  

A psychological examination was conducted by VA in October 2009.  At that time, it was noted that the Veteran was taking anti-depressant medication, but was not undergoing group or individual therapy.  He stated that he had had minimal benefit from the therapy.  On examination, he appeared clean, neatly groomed, and appropriately and casually dressed.  His attitude toward the examiner was cooperative, manipulative and overly dependent.  His affect was normal.  His mood was dysphoric.  His attention was intact.  He was oriented to person, time and place.  Thought process was unremarkable.  His thought content was preoccupied with one or two topics.  He had no delusions and his judgement noted an understanding with outcome and behavior.  Insight noted that he partially understood that he had a problem.  He did have sleep impairment, reporting only four to five hours per night.  He had no hallucinations, but had inappropriate behavior such as a low level of motivation in completing his rehabilitation and physical therapy.  He was able to interpret proverbs appropriately and had no obsessive or ritualistic behavior.  He had no panic attacks, suicidal or homicidal thoughts.  Impulse control was good.  He was able to maintain minimum personal hygiene and perform activities of daily living.  Memory was intact.  Psychological testing showed exaggeration of symptoms of depression, somatization, distorted thinking, worry, or rumination.  He was not employed and was preoccupied with his chronic pain as a reason for his unemployment.  No diagnosis could be made because the evaluation was designed to be dependent on psychological instruments that had been judged to be of questionable validity and appeared to show significant symptoms exaggeration.  The GAF score was 45.  The examiner thought that the Veteran's pathology was becoming an intractable style of adjustment for the Veteran and prospect for improvements could be expected to diminish over time.  This pathology had caused the Veteran to continually ruminate about pain and his inability to function, which would be seen as grossly inappropriate in the work place.  

A 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9440.  

The Veteran's adjustment disorder with depression was manifested primarily by depression at the time he was examined by VA in April 2007.  At that time, he was found able to function to the point where his GAF score was listed as 55.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21 to 30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Id.  

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The GAF score of 55 noted on the April 2007 examination report is productive of moderate impairment.  His primary symptom was depression, with no description of such symptoms as a flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking.  Social work assessments in early 2008 showed no additional symptoms of disability or increase in the level of the Veteran's depression.  Thus the Board finds that the psychiatric disability is manifested primarily by depression that is shown to be only moderately disabling during the rating period prior to November 18, 2008.  As such, there is no basis for an increase over the 30 percent rating that was in effect at that time.  

The Board finds that, on November 18, 2008, a more debilitating disability picture was documented.  In addition to depression, the Veteran's symptoms included a past history of suicidal ideation, and poor impulse control.  In addition he had symptoms of PTSD that were related to abuse while a child.  His GAF score overall was listed as 35, without any indication as to what extent his service-connected adjustment disorder with depression and his non-service-connected PTSD contributed to his impairment.  On the basis of this examination, the RO granted a 50 percent disability rating.  As these neither additional symptoms nor impairment quantified by the lower GAF score were noted prior to November 18, 2008, there is no basis for the Board to assign a rating in excess of 30 percent prior to that date.  

For a rating in excess of 50 percent, the Veteran would have to manifest deficiencies in most occupational and social areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as suicidal ideations; obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic attacks or depression that affects the ability to function independently.  The Veteran does not currently manifest symptoms of this nature and, while he did have some impaired impulse control in November 2008, this was not noted on follow up examinations in 2009.  Neither have symptoms such as spatial disorientation or neglect of personal appearance and hygiene been demonstrated.  As such, the Board can find no basis upon which to grant a rating in excess of the 50 percent for the period from November 18, 2008.  In fact, on most recent psychological examination, no diagnosis of a psychiatric disability was made.  Under these circumstances, the claim for increased rating for psychiatric disability must be denied.  38 C.F.R. §§ 4.3, 4.7.  

Increased Rating for Chronic Lumbar Strain

Service connection chronic lumbar strain was granted by the RO in a July 2002 rating decision with the current 20 percent rating under old Code 5292 being retroactively assigned since the effective date of the award in April 2001.  The Veteran claimed an increased rating in March 2007.  

After a review of the evidence, the Board finds that, for the entire rating period, the Veteran's low back disability has been manifested by pain; range of motion at worse of forward flexion to 90 degrees, backward extension to 25 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, bilateral rotation to 30 degrees; and complaints of muscle spasm, consistent with a 20 percent disability rating.  For the entire rating period, neither neurologic symptoms nor intervertebral disc syndrome (IDS) have been demonstrated, so a higher rating than 20 percent or separate rating for neurologic symptoms is not warranted for any period of claim.  38 C.F.R. § 4.71a.

The evidence includes private treatment records dated in March and April 2007 that show that the Veteran underwent physical therapy on several occasions during this time.  

An examination was conducted by VA in April 2007.  At that time, the Veteran's history of having sustained a back injury in a motor vehicle accident during service was noted.  The Veteran complained that his low back pain had worsened over the past four months.  He stated that he had had five visits to a physical therapist, but that these seemed to make the pain worse.  He had been doing stretching exercises at home.  He took oral medications, but this did not seem to help his pain.  Two visits to a chiropractor also gave no improvement.  He reported no history of bowel or bladder dysfunction, leg or foot weakness, or unsteadiness.  He did have symptoms of decreased motion, stiffness, weakness, muscle spasm and pain.  The pain was located over L1-2 of the spine and was described as dull for most of the time, but sharp on occasion.  He described the pain as moderate and of constant duration.  He had some radiation of pain into the medial/proximal right thigh extending into the knee.  This was described as a burning pain.  He said that he had had one continuous "flare up" over the past four months.  No episodes of intervertebral disc syndrome (IDS) were noted.  Examination showed no spasm, atrophy, guarding or weakness.  Pain with motion and tenderness were noted.  There were no abnormal spinal curvatures.  Motor and sensory examination was normal.  No ankylosis of the spine was noted.  Range of motion was forward flexion from 0 to 90 degrees, without pain; extension was from 0 to 25 degrees, with pain noted at 18 degrees; right lateral flexion was from 0 to 20 degrees, with pain beginning at 25 degrees; left lateral flexion was from 0 to 25 degrees, with pain beginning at 15 degrees; right lateral rotation was from 0 to 30 degrees, without pain; and left lateral rotation was from 0 to 30 degrees, without pain.  There was no additional loss of motion on repetitive use, but pain was noted with repetitive use.  An X-ray study showed slight wedging of the T12 vertebra that was more probably than not related to a prior trauma.  An MRI study showed disc protrusion at L5-S1 that did not correlate with the complaints of localized tenderness at L1 and L2.  The diagnosis was chronic lumbar strain, status post thoracolumbar spine injury with low back pain.  

An examination was conducted by VA in May 2009.  There was no bowel or bladder dysfunction and no complaints of numbness or paresthesia of either lower extremity.  At that time, the Veteran complained of stiffness, weakness and spasms, and stated that he had flare-ups of spinal pain lasting minutes every two to three weeks.  He lay on the floor during a flare-up and stated that he had never been incapacitated for more than 30 minutes by back pain.  Objectively, there was evidence of spasm, guarding, and pain with motion of the thoracic sacrospinalis, but no atrophy, tenderness, or weakness.  The muscle spasm was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Sensory examination was normal.  Active range of motion was flexion from 0 to 90 degrees; extension from 0 to 30 degrees; lateral flexion from 0 to 30 degrees, bilaterally; and lateral rotation from 0 to 30 degrees, bilaterally.  There was objective evidence of pain on active range of motion.  There was evidence of pain following repetitive motion, but no additional limitation of range of motion.  There was no sign of radiculopathy.  X-ray studies showed slight narrowing of the L5-S1 disc space, but were otherwise unremarkable.  The impression was minimal degenerative disc disease of the L4-L5 and L5-S1 disc spaces.  In an October 2009 addendum, the examiner stated that the service-connected lumbar strain did not render the Veteran unemployable and that he could do any job that did not involve carrying, lifting, pushing, or pulling any object weighing more than 50 pounds.  

An examination was conducted by VA in April 2010.  At that time, the Veteran complained that since the last examination he had noted decreased feeling in his legs that came and went, and that his back hurt "all the time now."  On examination, there was no bowel or bladder incompetence.  He did complaint of erectile dysfunction and numbness.  He had symptoms of stiffness, spasm, and pain.  The pain was in the paraspinal muscles of the lower back from L3 to the sacrum.  The pain was moderate in nature, but constant and daily.  The pain radiated to the hips and inner thigh.  There were no flare-ups or incapacitating episodes of sine disease.  He had no limitations on walking.  His gait was normal.  There was no kyphosis, lumbar flattening, scoliosis, or ankylosis.  On examination of the thoracolumbar spine, no spasm, atrophy, guarding, pain with motion, tenderness, or weakness were noted.  Neurologic examination showed normal motor strength and sensory examination.  Reflexes were 2+ and equal.  Range of motion was from 0 to 90 degrees flexion; 0 to 25 degrees extension; 0 to 30 degrees lateral flexion, bilaterally; 0 to 30 degrees rotation, bilaterally.  There was no objective evidence of pain on active range of motion.  Electrodiagnostic testing showed no evidence of diffuse or underlying sensory or motor peripheral neuropathy and no evidence of proximal conduction abnormality.  No vertebral fracture was claimed as service-connected.  The diagnosis was lumbar-sacral sprain.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (Diagnostic Code 5237).  

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a. Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.  

Throughout the pendency of this increased rating appeal, the Veteran's low back disability has been manifested by pain with some limitation of motion.  The limitation of motion does not, however, reach the level necessary for a rating in excess of the currently assigned 20 percent rating.  Although the most recent examination includes complaints of numbness of the lower extremities, no objective evidence of neurologic impairment was found.  Neither have incapacitating episodes of IDS been objectively or subjectively found in the record.  Under these circumstances, as the manifestations of the Veteran's low back disability do not approach limitation of forward flexion to 30 degrees or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  For these reasons, the Board finds that the criteria for a rating in excess of 20 percent have not been demonstrated for any period, and the appeal must be denied.  38 C.F.R. §§ 4.3, 4.7.  


Extraschedular Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's psychiatric disability or lumbosacral strain.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's adjustment disorder with depression is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9440, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's disability has manifested depression, sleep difficulty, and past history of suicidal ideation.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

Regarding the Veteran's low back disability, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's pain and slight limitation of motion corresponds directly to the schedular criteria for the 20 percent evaluation for lumbosacral strain (Code 5237), which also incorporates various orthopedic factors that limit motion or function of the back. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Neither has IDS that would warrant a higher evaluation been demonstrated in the record.  

For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's psychiatric and low back disabilities, and no referral for an extraschedular rating is required.  


Finally, while the Veteran is not employed the record shows that Social Security Disability Benefits were denied.  A total rating based on individual unemployability (TDIU) was also denied by an unappealed December 2009 rating decision.  Therefore, the matter of entitlement to a TDIU rating is not before the Board.  


ORDER

A rating for adjustment reaction with depressed mood, in excess of 30 percent until November 18, 2008, and in excess of 50 percent thereafter, is denied.  

A rating for chronic lumbosacral strain in excess of 20 percent is denied.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


